By the Court.
The important question in this case is, whether the rights of the Spaldings, by virtue of their deed from the defendant, are of such a character, that they can be regarded in the present suit. If the question were new in this state, we think, without violence to general principles, it might be held, that the deed conveyed no interest to the Spaldings, either at law, or in equity. This would certainly be so, if the statute is to be regarded as intended to prohibit such contracts, either in express words, or by implication. For then the contract would be held as illegal, — as arising e turpi causa. And in all such cases the party can assert no right under his deed, or contract.
But such has not been understood to be the effect of this statute. It is evident the statute does not regard the contract as corrupt, since it is provided, in express terms, that it “ shall not affect any covenants contained in such deed, but they shall be obligatory, and the grantor shall be bound thereby.” And the prohibitory clause in the statute seems to indicate, that the deed shall only be void as to conveying the land. These provisions are wholly inconsistent with the idea, that the contract is to be regarded as one against the policy of the law. If that were so, the court could have no doubt whatever, that it could not create any equity in the grantor, which could be regarded, either in a court of law, or equity. The language of the statute seems to imply, merely, that the deed is void *475for the purpose of transferring the title. It seems to be a mere declaratory enactment, that a right of entry into lands is but a chose in action, and, as such, not assignable.
If that be the only effect of the statute, there is no difficulty in the case, more than in any case of the assignment of a mere right of action. No legal title passes; but the equitable title does pass, and will now be protected in a court of law, as fully as in a court of equity, although not formerly. If such chose in action 'be sued in the name of the assignor, it is fully protected against his admissions, made after the assignment, even by way of release, or from payments to him before or during the litigation, or after judgment. And we see no reason, why the same rule should not prevail here.
The grantor, being bound by the covenants in the deed, one of which is, that neither he, nor his heirs, or assigns, shall have or hold any title or right to the premises, would be estopped from ever claiming them, in violation of his covenants. And the plaintiff, having taken his deed with full knowledge of the facts, is equally estopped in equity, and by the express words of the deed.
It was proper, then, that the Spaldings should execute their writ of possession and collect their bill of cost. And as the defendant must be bound by his deed, which cannot be controlled by oral evidence, much less by the mere declarations of the grantor, there is nothing in the case to enable the plaintiff to defeat, or in any way control, the title of the defendant, which is really secured to the Spaldings. And upon the facts found, the defendant seems to us to be entitled to judgment.
Judgment for defendant.